ORDER
PER CURIAM.
Movant, Melvis Palmer, (“movant”), appeals the judgment of the Circuit Court of Pike County denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and conclude the motion court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).